DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Title of the Invention

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment. See MPEP § 1302.04(a).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "a plurality of sensors" in lines 1-2.  However, it is not clear if this is the same component as “a plurality of sensors” set forth in claim 1, line 7. Specifically, it is unclear if these sensors are one and the same, or two different groups of sensors altogether.
Claims 3-7 rejected for their dependency upon claim 2.





































Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ober (EP 2769613 A1) in view of Dunn (US 20180153101 A1) and Lovett (US 20190124844 A1).

Regarding claim 1, Ober discloses an agricultural apparatus comprising an agricultural vehicle and a number of work units (3, 4, 5) suitable for cutting a standing crop, the work units being connected to the agricultural vehicle, the number of work units including a front work unit (3) and two lateral work units (4, 5) located behind and to the sides of the front work unit, each of the work units depositing the cut crop as a swath, each of the lateral work units being supported from a central chassis by a hydraulic system (Fig. 3, hydraulic actuator system 11 and 12), the agricultural apparatus further comprising: 
a control unit (10) and a plurality of sensors (hydraulic sensors 13, 14), the sensors and a relief pressure in the hydraulic system of each lateral work unit, 
the control unit being configured to receive inputs from the plurality of sensors (Actual values of the relief pressure or the contact force of the two rear mowers 4 and 5 of mower assembly 1 can be detected and provided as input variables of the control device 10 via hydraulic sensors 13 and 14, respectively).
Ober does not disclose sensors determining a speed of the agricultural vehicle or a speed of operation of each lateral work unit, and does not disclose the control unit adjusting the pressure relief based on a comparison of the vehicle or work unit speeds to desired vehicle or work unit speeds.  
In the same field of endeavor, Lovett discloses sensors (132, 134) for detecting the speed of work unit (conveyors 111, 112) to control slippage (abstract). It would be obvious to one of ordinary skill in the art to provide the harvester disclosed by Ober with sensors to detect the speed of the work units, as disclosed by Lovett, as a way of controlling slippage. 
In the same field of endeavor, Dunn discloses a harvester having a hydraulic flotation system that adjusts the hydraulic pressure in a flotation cylinder based upon the ground speed of the harvester (paragraph 8). 
It would be obvious to one of ordinary skill in the art to adjust the pressure relief disclosed by Ober based upon vehicle speed, as disclosed by Dunn, in view of the teaching by Dunn that it is known in the art to adjust the floatation force of a harvester based upon ground speed. 

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ober in view of Lovett and Dunn as applied to claim 1 above, and further in view of Jansen (US 7594377 B1).

Regarding claim 2, the combination discloses the agricultural apparatus according to claim 1.
The combination does not disclose a plurality of sensors to detect an overload condition in each of the work units, wherein the control unit is configured to compare the speed of operation of each work unit before and after the overload condition and the speed of the agricultural vehicle and adjust the speed of the agricultural vehicle based on the comparison.
In the same field of endeavor, Jansen discloses a mower having sensors (30) to detect an overload condition in a work unit (26), and wherein a control unit adjusts ground speed based upon the load on the blade to improve cutting performance (col. 2 lines 30-46). 
It would be obvious to one of ordinary skill in the art to provide the combination with sensors to detect an overload condition and reduce the ground speed based upon an overload condition, as disclosed by Jansen, as a way of improving cutting performance. 

Regarding claim 3, Jansen, of the resultant combination, discloses the agricultural apparatus according to claim 2, wherein the plurality of sensors comprises a plurality of sensors to measure torque of a PTO driving the work units (col. 2 lines 35-38).

Regarding claim 4, Jansen, of the resultant combination, discloses the agricultural apparatus according to claim 2, wherein a threshold value for the speed of operation of each work unit is set such that the agricultural vehicle may not speed up until such threshold value has been reached (30 may sense blade speed, col. 2 lines 13-14).

Regarding claim 5, Jansen, of the resultant combination, discloses the agricultural apparatus according to claim 4, wherein a maximum torque value is set such that if the maximum torque value is exceeded the operating speed of the work unit is reduced (col. 2 lines 35-46).


Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 4 above, and further in view of Aposhian (US 20190239427 A1).

Regarding claim 6, the combination discloses the agricultural apparatus according to claim 4, 
The combination does not disclose wherein a minimum torque value is set such that if the minimum torque value is undershot, the speed of operation of the work unit is increased.
In the same field of endeavor, Aphosian discloses a mower having work units (300a-c) and sensors (303) configured to monitor a load on each mower, and wherein if the load is lower than a predetermined value, the speed of operation is increased (paragraph 0030) to reduce labor costs (paragraph 0025).
It would be obvious to one of ordinary skill in the art to provide the combination with a minimum torque/load value to raise the speed should the value be undershot, as disclosed by Aposhian, as a way of reducing labor costs. 

Regarding claim 7, Aposhian, of the resultant combination, discloses the combination discloses the agricultural apparatus according to claim 4, wherein a hysteresis pattern may be stored allowing alteration of the speed of operation of the work unit in response to a detected torque of a PTO driving the work unit (paragraph 0027).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 8572939 B2 discloses controlling engine speed based upon an observed load. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE RUNCO whose telephone number is (469)295-9123. The examiner can normally be reached 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        


/M.I.R./               Examiner, Art Unit 3671